J-S51039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MICHAEL PURVIS,

                            Appellant                   No. 2423 EDA 2014


             Appeal from the Judgment of Sentence March 26, 2014
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0006879-2009


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED SEPTEMBER 11, 2015

        Appellant, Michael Purvis, appeals from the judgment of sentence

imposed after a jury convicted him of murder of the first degree,1 carrying a

firearm without a license,2 and possessing instruments of crime.3 Appellant

challenges the weight and sufficiency of the evidence as well as various

evidentiary rulings. None of his claims merit relief. Accordingly, we affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.           (See Trial Court Opinion,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2502(a).
2
    18 Pa.C.S.A. § 6106.
3
    18 Pa.C.S.A. § 907.
J-S51039-15



12/08/14, at 2-12). Therefore, we have no reason to restate them at length

here.

        For convenience of reference, we note briefly that the victim, Samir

Thomas, was shot in the head as he stepped off a bus in Philadelphia around

2:10 P.M. on August 28, 2008. As Mr. Thomas lay on the ground, Appellant

shot him three more times.               The shots penetrated his lung, spine,

hemidiaphragm4 and liver.         All four shots were fatal.      Emergency medical

technicians rushed the victim to Temple University Hospital but he was

pronounced dead at 2:59 P.M.

        Two passengers on the bus and several acquaintances who saw

Appellant in the immediate aftermath of the murder soon gave inculpatory

written statements to the police.               However, after various intimidations,

direct threats, and in one instance, a prison stabbing, most became very

reluctant witnesses and recanted.              At trial, they claimed memory loss, or

denied identifying Appellant as the shooter altogether.            One witness even

became romantically involved with Appellant. They would not make an in-

court-identification. Their previous statements to the police were read into

the trial record.



____________________________________________


4
  Hemidiaphragm: Half of the diaphragm, the muscle that separates the
chest cavity from the abdomen and that serves as the main muscle of
respiration. See Dictionary MedicineNet.com.




                                           -2-
J-S51039-15


      Appellant objects on appeal to the introduction into evidence of a

photograph of him from a PennDOT website (his driver’s license photograph)

dated May 3, 2008 showing him clean-shaven. The photograph was offered

to refute testimony that at the time of the murder he had a goatee or other

facial hair.

      This was Appellant’s third trial. The jury was unable to reach a verdict

in the previous two. On appeal, Appellant complains, inter alia, that the new

judge presiding over the third trial (in 2014) declined to permit him to

display his tattoos (offered to refute the original identifications, which

apparently did not mention tattoos) to the jury. Appellant argues that the

evidentiary rulings in the previous two trials, permitting display of the

tattoos, “became the law of the case.” (Appellant’s Brief, at 25). Also at

trial, Appellant sought to question witnesses about their testimony in other

unrelated murder trials. The court limited this questioning.

      In this appeal, Appellant presents twelve issues, framed as five

questions, for our review:

            I. Whether the adjudication of guilt is against the weight of
      the evidence and shocking to one’s sense of justice for the
      following reasons:

               a. there was no physical evidence linking the
          defendant to the murder;

                b. there was non-existent and implausible evidence
          of a motive;




                                     -3-
J-S51039-15


              c. there was no evidence that the Appellant was
        associated with, had contact with, had any ill will towards
        or had knowledge of the location of the victim;

              d. the photo identifications were suggestive,
        tentative, implausible, suspect and possessed all of the
        characteristics warranting that they be viewed with
        extreme caution;

              e. there was no identification of the Appellant in the
        courtroom;

               f. the physical descriptions of the shooter made by
        identification witnesses did not match the physical
        characteristics of the Appellant;

              g. the witnesses testifying against the Appellant
        were admitted fabricators of evidence, had obvious
        motives to fabricate and their statements to police
        contained contradictions that could not be logically
        reconciled; and

              h. the police made false assumptions and failed to
        follow up on leads that pointed to a different explanation
        for the murder.

           II. Whether the Appellant’s conviction for Murder in the
     First Degree is based upon insufficient evidence where the
     circumstantial inferences are illogical[?]

           III. Whether the [c]ourt erred when it would not permit
     the Appellant to display his tattoos to the jury as had been
     permitted in his first two trials because the rulings permitting the
     Appellant to display his tattoos became the law of the case[?]

           IV. Whether the [c]ourt erred when it denied the Appellant
     the opportunity to cross examine Commonwealth witnesses
     Derrick Williams, Zikia Taylor and Kelly Williams in detail about
     the particular facts pertaining to the other murders they gave
     statements about and pertaining to their participation therein[?].

           V. Whether the [c]ourt erred when it admitted into
     evidence a photograph of the Appellant purportedly taken in May


                                    -4-
J-S51039-15


      of 2008 by PENNDOT without reliable evidence that the
      photograph was actually taken in May of 2008[?]

(Appellant’s Brief, at 6-7) (some capitalization omitted).

      Preliminarily, we note that the Commonwealth argues that Appellant

has waived his fourth claim, challenging the trial court’s ruling limiting the

questioning     of   witnesses   about       other   unrelated    murders.    (See

Commonwealth’s Brief, at 19-21). Appellant argues that the law of the case

doctrine controls.   (See Appellant’s Brief, at 27-28).         The Commonwealth

argues   that   Appellant’s   issue   is    undeveloped   and    meritless.   (See

Commonwealth’s Brief, at 19-21). On independent review, we agree.

      With one solitary exception, Appellant fails to develop an argument or

support his claim with any authority whatsoever. (See Appellant’s Brief, at

27-28). In the single exception, Commonwealth v. Paddy, 800 A.2d 294,

311 (Pa. 2002), Appellant quotes our Supreme Court out of context, and,

ignores or simply disregards, the controlling exception, which applies to this

case. (See id. at 27). We quote the paragraph in full for clarity:

            In addition, Paddy’s reliance on the law of the case
      doctrine is misplaced. The core of the doctrine is that a court
      acting at a later stage of a case should not reopen questions
      decided at an earlier stage by another judge of the same court
      or by a higher court. See Commonwealth v. Starr, 541 Pa.
564, 574, 664 A.2d 1326, 1331 (1995). Because the grant of
      a new trial “wipes the slate clean,” see Commonwealth v.
      Mulholland, 549 Pa. 634, 652, 702 A.2d 1027, 1035–36
      (1997), so that a previous court’s ruling on the
      admissibility of evidence generally does not bind a new
      court upon retrial, see Commonwealth v. Hart, 479 Pa. 84,
      86, 387 A.2d 845, 847 (1978), it is not evident that the doctrine
      applies in the present procedural context.

                                           -5-
J-S51039-15



Paddy, supra at 311 (emphases added).

      Appellant’s claims are waived and meritless.

      On the remaining claims, after a thorough review of the record, the

briefs of the parties, the applicable law, and the well-reasoned opinion of the

trial court, we conclude that there is no merit to any of the issues Appellant

has raised on appeal.     The trial court opinion properly disposes of the

questions presented.     (See Trial Court Opinion, 12/08/14, at 13-21)

(concluding that: (1) the trial court properly determined that the verdict was

not against the weight of the evidence, the physical evidence corroborated

the Commonwealth witnesses’ testimony, the Commonwealth was not

required to prove motive, and the direct and circumstantial evidence against

Appellant was overwhelming; (2) viewed in the light most favorable to the

Commonwealth as verdict winner, the evidence was clearly sufficient to

support Appellant’s conviction; (3) Appellant waived objection to ruling

prohibiting him from displaying his tattoos, and in any event trial court was

not bound by “the law of the case” on evidentiary rulings at re-trial; (4)

Appellant waived claim, by failure to make timely, specific objection to trial

court, and court properly admitted Appellant’s PennDOT [driver’s license]

photo, along with other photos of Appellant). Accordingly, in addition to our

own conclusions, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.




                                     -6-
J-S51039-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2015




                          -7-